          Case 1:19-cv-02906-TNM Document 11 Filed 10/03/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 ELECTRONIC PRIVACY INFORMATION CENTER

        Plaintiff,

        v.                                                          Civ. Action No. 19-2906

 NATIONAL SECURITY COMMISSION ON
 ARTIFICIAL INTELLIGENCE, et al.

        Defendants.



                                  AFFIDAVIT OF SERVICE

       I, John L. Davisson, hereby state that:

       On October 2, 2019, I caused to be served by hand a copy of the summons and complaint

in the above-captioned matter on the United States Attorney for the District of Columbia at 501

Third Street NW, Washington, D.C. 20001. Service upon the United States Attorney for the

District of Columbia was accepted by paralegal Aiesha Bynum on October 2, 2019, at 4:06 p.m.

       I declare under penalty of perjury that the foregoing is true and correct.




                                                 1
Case 1:19-cv-02906-TNM Document 11 Filed 10/03/19 Page 2 of 2
